DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ron Kolczynski on 17 March 2022.

The application has been amended as follows: 
Claims 1-19 are as filed 11 March 2022.


20. (Currently Amended) A non-transitory computer readable storage media having video signal data encoded thereupon, comprising: transform coefficients obtained using a plurality of transforms and converted from a two dimensional to a one-dimensional array, wherein one or more context sharing maps are generated for the transform coefficients based on a unified rule for generating the context sharing maps, the one or more context sharing maps for providing at least one context that is shared among at least some of the transform coefficients obtained from at least two different ones of the plurality of transforms, wherein a context is assigned based on transform coefficient position.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 5, 10, 15, and 20 each require at least an apparatus, comprising: a video encoder (400) for transform coefficients obtained using a plurality of transforms and converted from a two dimensional to a one-dimensional array, wherein one or more context sharing maps are generated for the transform coefficients based on a unified rule for generating the context sharing maps, the one or more context sharing maps for providing at least one context that is shared among at least some of the transform coefficients obtained from at least two different ones of the plurality of transforms, wherein a context is assigned based on transform coefficient position.
The prior arts on record teach the following: an apparatus, comprising: a video encoder (400) for transform coefficients obtained using a plurality of transforms and converted from a two dimensional to a one-dimensional array.
However, none of the prior arts disclose wherein one or more context sharing maps are generated for the transform coefficients based on a unified rule for generating the context sharing maps, the one or more context sharing maps for providing at least one context that is shared among at least some of the transform coefficients obtained from at least two different ones of the plurality of transforms, wherein a context is assigned based on transform coefficient position in combination with the other features as stated in claims 1,5,10,15, and 20. None alone teaches, and none in combination 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Jared Walker/Primary Examiner, Art Unit 2426